COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                  ORDER

Appellate case name:        David James Chapman v. The State of Texas

Appellate case number:      01-14-00980-CR & 01-14-00981-CR

Trial court case number: 1421328 & 1421329

Trial court:                183rd District Court of Harris County

       Appellant is represented by appointed counsel, Juan Manuel Contreras, Jr. Appellant’s
brief was due November 16, 2015. No brief or motion for extension has been filed.
        Pursuant to Rule of Appellate Procedure 38.8, we abate this appeal and remand the case
to the trial court for a hearing. See TEX. R. APP. P. 38.8(b)(2)–(3). We direct the trial court to
conduct a hearing at which a representative of the Harris County District Attorney’s Office and
appellant shall be present.1 The trial court shall have a court reporter record the hearing. The
trial court is directed to make appropriate findings on these issues:
       (1)     whether appellant wishes to prosecute the appeal; and, if so,
       (2)     whether Counsel Contreras has abandoned the appeal by failing to timely file a brief
               on appellant’s behalf;
       (3)     and, if so, whether appellant is presently
               (a) indigent, in which case the trial court should appoint new appellate counsel at no
                    expense to appellant and establish a date by which counsel will file a brief, no
                    later than 30 days from the appointment; or
               (b) not indigent, in which case the trial court should establish a date by which
                   appellant shall retain new counsel;



1      If appellant is incarcerated, at the trial court’s discretion, appellant may participate in the hearing
       by closed-circuit video teleconferencing. Any such teleconference must use a closed-circuit video
       teleconferencing system that provides for a simultaneous compressed full motion video and
       interactive communication of image and sound between the trial court, appellant, and any
       attorneys representing the State or appellant. On request of appellant, appellant and his counsel
       shall be able to communicate privately without being recorded or heard by the trial court or the
       attorney representing the State.
       (4)   or, if Counsel Contreras has not abandoned the appeal, make appropriate findings
             and recommendations regarding the reason that Counsel has failed to file a brief
             and establish a date by which Counsel will file appellant’s brief, no later than 30
             days from the date of the hearing.
TEX. CODE CRIM. PROC. ANN. arts. 1.051(d), 26.04; TEX. R. APP. P. 38.8(b)(2), (3), (4).
        The trial court shall cause a supplemental clerk’s record containing its findings and
recommendations, including the name, address, telephone number, and State Bar number of any
substitute counsel, and the reporter’s record of the hearing to be filed in this Court no later than
February 1, 2015. If the hearing is conducted by video teleconference, a certified video
recording of the hearing shall be filed in this Court no later than February 1, 2015.

        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when a supplemental clerk’s
record that complies with this order, and the reporter’s record of the hearing, have been filed in
this Court. The trial court coordinator shall set a hearing date and notify the parties and the
Clerk of this Court of such date.

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually       Acting for the Court


Date: January 12, 2016